IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. PD-0250-09 & PD-0251-09



                       CLAUDE WAYNE CHADWICK, Appellant

                                             v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
                   FROM THE THIRD COURT OF APPEALS
                           TOM GREEN COUNTY

       K EASLER, J., delivered the unanimous opinion of the Court.

                                       OPINION

       Claude Wayne Chadwick complained on appeal that the trial judge improperly refused

to allow him to proceed pro se after his competency to stand trial was restored.1 The Third

Court of Appeals affirmed the trial judge’s ruling.2 Chadwick now argues that the court of

appeals erred in its application of the United States Supreme Court’s recent decision in


       1
           See T EX. P ENAL C ODE A NN. §§ 22.01(b)(1), 38.14(b) (Vernon 2003).
       2
           Chadwick v. State, 277 S.W.3d 99, 102-03 (Tex. App.—Austin 2009).
                                                                           CHADWICK—2

Indiana v. Edwards3 and by implying findings of fact supporting the trial judge’s ruling. We

disagree and affirm the court of appeals’s judgment.

                                        Background

       Chadwick was charged with assault on a public servant and attempting to take a

weapon from a peace officer. The trial judge found that Chadwick was incompetent to stand

trial and ordered Chadwick to be committed to a state hospital.           When Chadwick’s

competency was restored approximately two and a half years later, he was transferred back

to the county’s custody and brought to trial. At trial, Chadwick asserted his right to self-

representation, but the judge denied his request. Chadwick was represented by appointed

counsel at trial.    The jury found Chadwick guilty of both offenses and assessed his

punishment at fifty and twenty years’ confinement, respectively.

                                     Court of Appeals

       The Third Court of Appeals affirmed the trial judge’s ruling.4 Citing Indiana v.

Edwards, the court held that the trial judge “could have reasonably concluded that Chadwick

was not competent to represent himself and that, if he had been allowed to do so, he would

not have been able to receive a fair trial.”5 The court further held that there was sufficient

evidence in the record to support the trial judge’s finding that Chadwick was incompetent to



       3
           128 S. Ct. 2379 (2008).
       4
           Chadwick, 277 S.W.3d at 107.
       5
           Id. at 104-05.
                                                                             CHADWICK—3

represent himself.6

                                             Law

       In 1960, the United States Supreme Court decided Dusky v. United States, in which

it defined the constitutional standard for competence to stand trial: “[1] whether [the accused]

has sufficient present ability to consult with his lawyer with a reasonable degree of rational

understanding and [2] whether he has a rational as well as factual understanding of the

proceedings against him.” 7 Fifteen years later, in Faretta v. California, the Court considered

whether a defendant in a state criminal trial has a constitutional right to proceed pro se when

the defendant voluntarily and intelligently elects to do so.8 The Court concluded that the

Sixth and Fourteenth Amendments to the federal Constitution prohibit the State from

“hal[ing] a person into its criminal courts and there forc[ing] a lawyer upon him, even when

he insists that he wants to conduct his own defense.” 9 And in 1993, the Court held that the

standard for waiving the right to counsel is no higher than for competency to stand trial in

Godinez v. Moran.10

       Less than two years ago, in Indiana v. Edwards, the Court built on Dusky, Faretta,




       6
            Id. at 104.
       7
            362 U.S. 402, 402.
       8
            422 U.S. 806, 807 (1975).
       9
            Id.
       10
            Godinez v. Moran, 509 U.S. 389, 399 (1993).
                                                                             CHADWICK—4

and Godinez. In Edwards, the Court considered the issue now before us—whether the

federal Constitution requires a state trial judge to allow a mentally ill defendant, upon

request, to proceed pro se at trial.11 The Court noted that it had not addressed the “relation

of the mental competence standard to the right of self-representation” in its previous cases.12

Ultimately, the Court recognized a “mental-illness-related limitation on the scope of the self-

representation right.” 13 It held that

       the Constitution permits judges to take realistic account of the particular
       defendant’s mental capacities by asking whether a defendant who seeks to
       conduct his own defense at trial is mentally competent to do so. That is to say
       the Constitution permits States to insist upon representation by counsel for
       those competent enough to stand trial under Dusky but who still suffer from
       severe mental illness to the point where they are not competent to conduct trial
       proceedings by themselves.14

       In reaching this conclusion, the Court took into account the erratic character of mental

illness and determined that “the trial judge . . . will often prove best able to make more fine-

tuned mental capacity decisions, tailored to the individualized circumstances of a particular

defendant.” 15




       11
128 S. Ct. at 2383.
       12
            Id.
       13
            Id. at 2384.
       14
            Id. at 2388.
       15
            Id. at 2387.
                                                                             CHADWICK—5

         In deciding Edwards, the Court specifically declined to overrule Faretta.16 It also

declined to adopt the more specific standard proposed by Indiana, stating that such a standard

would “deny a criminal defendant the right to represent himself at trial where the defendant

cannot communicate coherently with the court or a jury.” 17 The Court held “only that the

lack of mental competence can under some circumstances form a basis for denying the right

to proceed pro se.” 18

         As the Supreme Court noted in Edwards, the trial judge is in the best position to make

the decision of whether a mentally ill defendant is competent to proceed pro se.19

Accordingly, since this is a mixed question of law and fact that turns on an evaluation of

credibility and demeanor, we review the trial judge’s ruling for an abuse of discretion.20 We

afford almost total deference to a trial judge’s rulings on mixed questions of law and fact

when the resolution of the issue turns on an evaluation of credibility and demeanor.21 We

view the evidence in the light most favorable to the trial judge’s ruling.22 And we will imply



         16
              Id. at 2388.
         17
              Id.
         18
              Id. at 2394 (Scalia, J., dissenting).
         19
              Id. at 2387.
         20
              See id. at 2387-88; Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.
1997).
         21
              Guzman, 955 S.W.2d at 89.
         22
              Id.
                                                                           CHADWICK—6

any findings of fact supported by the evidence and necessary to support the trial judge’s

ruling when the judge failed to make explicit findings.23

                                           Analysis

       Chadwick mounts a two-part challenge to the court of appeals’s analysis. First,

Chadwick argues that the court of appeals’s holding is “tantamount to holding that Indiana

v. Edwards overruled Faretta v. California.” Second, Chadwick argues that the court of

appeals erred by implying findings of fact that he was not competent to represent himself.

He argues that the evidence did not support such a finding that he was incompetent to

represent himself.

       We conclude that the court of appeals did not err. As noted above, the court did not

hold that Edwards overruled Faretta. To the contrary, the court noted at the outset Faretta’s

rule that defendants have a right of self-representation.24 The court then correctly observed

that Edwards controlled the case, and that under Edwards, the individual States may insist

that a defendant who is competent to stand trial—but incompetent to conduct his or her own

defense—be represented by counsel.25

       Chadwick’s argument—that the trial judge erred by refusing to allow him to represent

himself because the judge did not enter a finding of fact that he was incompetent to do so—



       23
            See id.; cf. Gutierrez v. State, 221 S.W.3d 680, 687 (Tex. Crim. App. 2007).
       24
            Chadwick, 277 S.W.3d at 103.
       25
            Id. at 104.
                                                                           CHADWICK—7

is also without merit. As noted above, the law requires appellate courts to imply any findings

of fact supported by the evidence and necessary to uphold the trial judge’s ruling if they are

not contrary to any specific factfindings.26 Chadwick presents no authority to the contrary.

The evidence in this case supported implied findings of fact that Chadwick’s mental illness

was severe enough to render him incompetent to proceed pro se, even though the trial judge

deemed competent him to stand trial.

       The trial judge held a pretrial hearing on August 28, 2007. In addition to his own

motions, Chadwick’s counsel adopted Chadwick’s pro se motions. During the course of the

hearing, Chadwick interrupted his attorney several times. Chadwick objected several times,

even as the judge granted the motions filed by his attorney. After several interruptions, the

judge told Chadwick to let his attorney speak for him.

       At the end of the pretrial hearing on August 28th, Chadwick, apparently dissatisfied

with the hearing, asked the judge, “Would it be inappropriate to curse you with every Israeli

curse there is?” Chadwick’s counsel advised him that it would be. Chadwick ignored the

advice and stated, “May Yaweh curse you till the end and may I put an eternal indictment on

you and I will prosecute you to eternity.”

       On September 10th, the day trial was to begin, Chadwick refused to come to court.

The judge, the prosecutor, and Chadwick’s attorney engaged in a lengthy debate over how

to proceed in Chadwick’s absence. Chadwick eventually came without incident, but only


       26
            See Guzman, 955 S.W.2d at 89; cf. Gutierrez, 221 S.W.3d at 687.
                                                                             CHADWICK—8

after he was permitted to make a video in the county jail documenting various grievances.

Once in the courtroom, Chadwick immediately asserted his right to represent himself. He

then engaged in a rambling monologue in which he launched personal attacks on the

prosecutor, the judge, the bailiffs, judges from prior cases, and his attorney. The trial judge

denied Chadwick’s request to represent himself, noting on the docket sheet that he “could

not properly conduct trial with Defendant representing himself.”

       The court of appeals observed that, in addition to the trial judge’s observations of

Chadwick’s conduct in the courtroom, there were several incoherent pro se written motions.

Some were filed before Chadwick’s competency was restored, and therefore, unless re-urged

after he was found competent, would not be indicative of his ability to represent himself. But

in this case, Chadwick did request that his attorney adopt the motions; they may therefore be

considered to support the conclusion of the trial judge.27

       Given the evidence in the record of Chadwick’s behavior before the trial judge, his

refusal to come to court the first day of trial, and the incoherent pro se motions, and viewing

the evidence in the light most favorable to the trial judge’s ruling, we conclude that the judge

did not abuse his discretion. We further hold that the court of appeals did not err in implying

findings of fact supporting the trial judge’s decision to deny Chadwick’s request to represent

himself.28



       27
             See Edwards, 128 S. Ct. at 2387.
       28
             See Guzman, 955 S.W.2d at 89; cf. Gutierrez, 221 S.W.3d at 687.
                                                                           CHADWICK—9

                                        Conclusion

       We conclude that the trial judge’s ruling was not an abuse of discretion, and that the

court of appeals did not err in implying findings of fact supporting the judge’s ruling. We

therefore affirm the judgment of the court of appeals.




DATE DELIVERED: May 5, 2010
PUBLISH: